Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) dated as of October 21,
2009 is entered into by and among iGATE Corporation, a Pennsylvania corporation
(the “Company”), and the Selling Shareholders listed on the signature page
hereto.

WHEREAS, the Selling Shareholders wish to diversify their holdings for estate
planning purposes;

WHEREAS, the Company intends to file a Registration Statement on Form S-3 (the
“Registration Statement”) in order to enable the Selling Shareholders to have
greater flexibility with respect to the future disposition of their shares;

WHEREAS, the Company and Selling Shareholders intend to fix their respective
rights and obligations with respect to the Registration Statement and associated
expenses;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement, intending to be legally bound, agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Common Stock” means the common stock, $.01 par value per share, of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Person” means an individual, partnership, corporation, limited liability
company, joint venture, association, joint stock company, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other
amendments, and supplements to such prospectus, including post-effective
amendments, and all information incorporated by reference in such prospectus.

“Registrable Securities” means the 4,000,000 shares of Common Stock to be
registered on the Registration Statement owned by the Selling Shareholders or by
family trusts established for the benefit of the immediate family members of the
Selling Shareholders as of the date hereof; provided, however, that shares of
Common Stock that are Registrable Securities shall cease to be Registrable
Securities upon the sale thereof pursuant to an effective Registration Statement
or Rule 144 (or successor rule) under the Securities Act.



--------------------------------------------------------------------------------

“Registration Expenses” means all fees and expenses incurred by the Company in
connection with a registration of its securities, including, without limitation,
all registration and filings fee, exchange listing fees, printing expenses,
transfer taxes, fees and disbursements of counsel for the Company, blue sky fees
and expenses, reasonable fees and disbursements of one counsel for the Selling
Shareholders and the expense of any special audits incident to or required by
any such registration.

“Registration Statement” means the Registration Statement on Form S-3 filed
under the Securities Act, with respect to the Registrable Securities, including
the Prospectus forming a part thereof, amendments and supplements to the
Registration Statement, including post-effective amendments, and all exhibits to
and all information incorporated by reference in the Registration Statement.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Expenses” means, with respect to any holder of Registrable Securities,
all underwriting discounts, selling commissions and stock transfer or
documentary stamp taxes, if any, applicable to any Registrable Securities
registered and sold by such holder, and all fees and disbursements of any
counsel for such holder (other than any counsel fees and disbursements for one
counsel selected to represent all of the Selling Shareholders, which shall be
paid by the Company).

“Selling Shareholders” has the meaning ascribed to that term in the preamble of
this Agreement.

2. Securities Subject to this Agreement. The only securities entitled to the
benefits of this Agreement are the Registrable Securities.

3. Registration Procedures.

(a) The Company shall use all reasonable efforts to effect such registration to
permit the sale of the Registrable Securities in accordance with the intended
method or methods of distribution thereof, and pursuant thereto the Company
shall as expeditiously as practicable:

(i) prepare and file with the SEC, as soon as practicable, the Registration
Statement on an appropriate registration form, which Registration Statement
shall comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference all financial statements
required by the SEC to be filed therewith or incorporated by reference therein,
and in either case use all reasonable efforts to cause the Registration
Statement to become effective and remain effective;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement as may be necessary to keep the Registration

 

2



--------------------------------------------------------------------------------

Statement effective for the applicable period, or such shorter period which
shall terminate when all Registrable Securities covered by the Registration
Statement have been sold; cause the Prospectus to be supplemented by any
required Prospectus supplement, and to be filed pursuant to Rule 424 promulgated
under the Securities Act and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by the Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the Selling Shareholders set forth in the
Registration Statement or supplement to the Prospectus;

(iii) notify the Selling Shareholders and the managing underwriter or
underwriters, if any, promptly, and (if requested by any such person) confirm
such advice in writing promptly, (1) when the Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement has been
filed, and, with respect to the Registration Statement or any post-effective
amendment thereto, when the same has become effective, (2) of any comments of
the SEC or any state securities authority with regard to the Registration
Statement and of any request by the SEC or any state securities authority for
amendments or supplements to the Registration Statement or the Prospectus or for
additional information, (3) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose, (4) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (5) in the case of
any shelf Registration Statement, if between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Company contained in
any underwriting agreement, securities sale agreement or other similar
agreement, relating to the offering cease to be true and correct in all material
respects and (6) of the happening of any event or the discovery of any facts
that makes any statement made in the Registration Statement, the Prospectus or
any document incorporated therein by reference untrue in any material respect or
which requires the making of any changes in the Registration Statement, the
Prospectus or any document incorporated therein by reference in order to make
the statements therein not contain an untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading;

(iv) if requested by the Selling Shareholder whose Registrable Securities are
being offered for sale in connection with an underwritten offering, promptly
incorporate in a Prospectus supplement or post-effective amendment such
information as the holder of Registrable Securities being offered for sale
consider should be included therein relating to the plan of distribution with
respect to such Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being offered
for sale, the purchase price being paid therefor and with respect to any other
terms of the offering of the Registrable Securities to be sold in such offering;
and make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment;

(v) if requested by any Selling Shareholder, furnish to each Selling
Shareholder, without charge, at least one signed copy of the Registration
Statement, any

 

3



--------------------------------------------------------------------------------

amendment (including any post-effective amendment) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference);

(vi) deliver to each Selling Shareholder and the underwriters, if any, without
charge, as many copies of the Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto as such persons may reasonably request;

(vii) register or qualify or cooperate with the Selling Shareholders, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification of the Registrable Securities for offer and sale
under the state securities or blue sky laws of such jurisdictions as any seller
reasonably requests in writing and do any and all other acts or things necessary
or advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject; and

(viii) otherwise reasonably cooperate with the Selling Shareholders to carry out
the intent of this Agreement.

(c) The Company may require each Selling Shareholders to furnish to the Company
such information regarding the distribution of such securities as the Company
may from time to time reasonably request in writing; provided, however, that
such information shall be used by the Company only to the extent necessary for
and in connection with, such registration.

(d) Each Selling Shareholder agrees that, upon receipt of any notice from the
Company of the imposition of order suspending the effectiveness of a
Registration Statement such Selling Shareholder shall forthwith discontinue
disposition of such Registrable Securities until such Selling Shareholder is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings which are incorporated by reference in the Prospectus, and, if so
directed by the Company, such holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
holder’s possession, of the Prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the time periods regarding the maintenance of the
Registration Statement in Section 3 shall be extended by the number of days
during the period from and including the date of the stop order to and including
the date of the Advice.

4. Expenses of Registration. Fifty (50%) percent of the Registration Expenses
incurred in connection with any registration commenced under this Agreement
shall be borne by the Company, and fifty (50%) percent shall be borne by the
Selling Shareholders. All Selling Expenses shall be borne by the Selling
Shareholders.

 

4



--------------------------------------------------------------------------------

5. Indemnification.

(a) Indemnification by Company. The Company shall indemnify and hold harmless,
to the full extent permitted by law, each holder of Registrable Securities, its
officers, directors, partners, retired partners, members and employees and each
person who controls such holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses, including any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action,
arising out of (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement (or amendment (including any
post-effective amendment) or supplement thereto), Prospectus or preliminary
Prospectus) or any amendment or supplement thereto, including all documents
incorporated therein by reference, or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, except insofar as the same are caused by
or contained in any information furnished in writing to the Company by such
holder expressly for use therein; provided, however, that the Company shall not
be liable to any indemnified party in any such case to the extent that any such
loss, claim, damage, expense, liability (or action or proceeding in respect
thereof), arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement or
amendment or supplement thereto or in any such preliminary, final or summary
prospectus in reliance upon and in conformity with written information with
respect to such seller furnished to the Company by or on behalf of such seller
for use in the preparation thereof.

(b) Indemnification by Holder of Registrable Securities. In connection with a
Registration Statement, each holder of Registrable Securities covered thereby
shall severally and not jointly indemnify and hold harmless, to the full extent
permitted by law, the Company, its directors and officers and each person who
controls the Company who is not a Selling Shareholder (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities and expenses
arising out of any untrue or alleged untrue statement of a material fact or any
omission or alleged omission of a material fact required to be stated in the
Registration Statement (or amendment (including any post-effective amendment) or
supplement thereto) or Prospectus or preliminary Prospectus (or any amendment or
supplement thereto), including all documents incorporated therein by reference
or necessary to make the statements therein not misleading, to the extent, but
only to the extent, that such untrue statement is contained or omission is
required to be in any information so furnished in writing by such holder to the
Company specifically for inclusion in the Registration Statement (or amendment
(including any post-effective amendment) or supplement thereto) or Prospectus
(or any amendment or supplement thereto). The Company shall be entitled to
receive indemnities from underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as provided above with respect to information so furnished in
writing by such persons specifically for inclusion in any Prospectus or
Registration Statement (or amendment (including any post-effective amendment) or
supplement thereto). The obligation of each holder of Registrable Securities to
indemnify as provided in this Section 5(b) shall in any event be limited to the
net proceeds received by such holder from securities sold pursuant to the
Registration Statement.

 

5



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification (provided that the
failure to give such notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that the
indemnifying party’s ability to defend against such claim is impaired as a
result of such failure to give such notice) and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party, provided, however, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person, or (c) in the reasonable judgment of any such
person, based upon advice of its counsel, a conflict of interest may exist
between such person and the indemnifying party with respect to such claims or
there may exist legal defenses for such person that are materially different
from or in addition to those available to the indemnifying party (in which case,
if the person notifies the indemnifying party in writing that such person elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person). If such defense is not assumed by the indemnifying
party, the indemnifying party shall not be subject to any liability for any
settlement or consent to judgment made without its consent (but if such consent
is requested, such consent shall not be unreasonably withheld). No indemnifying
party shall be permitted to consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to the indemnified party of a release from all
liability in respect to such claim or litigation. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party, after consultation with counsel, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties or there may exist legal defenses for such indemnified
party that are materially different from or in addition to those available to
the other indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in the
preceding clauses (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses
(a) and (b), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability (i) in such proportion as is appropriate to reflect the relative fault
of the indemnified party and the indemnifying party, or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect the relative benefits received by the indemnified
party and the indemnifying party as well as their relative fault, as well as any
other relevant equitable considerations. The relative fault of the indemnified
party and the indemnifying party shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the indemnified party or the

 

6



--------------------------------------------------------------------------------

indemnifying party and each party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
provided, however, that no holder of Registrable Securities shall be required to
contribute in an amount greater than the dollar amount of the proceeds received
by such holder with respect to the sale of any Registrable Securities. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. Notwithstanding the foregoing,
in no event shall a Selling Shareholder be liable under this Section (d) for
contribution in an amount in excess of the net proceeds received by such Selling
Shareholder in the sale of Registrable Securities giving rise to such
contribution obligation.

(e) The obligations of the parties under this Section 5 shall survive completion
of any offering of Registrable Securities in any Registration Statement and the
termination of this Agreement.

6. Current Public Information. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the Exchange Act, the Company
covenants that it will make reasonable best efforts to file the reports required
to be filed by it under the Securities Act and Section 13(a) or 15 (d) of the
Exchange Act and the rules and regulations adopted by the SEC thereunder.

7. Assignment of Rights. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties.

8. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Company has obtained the written consent of all holders of
Registrable Securities covered by the Registration Statement.

(b) Counterparts. This Agreement may be executed in any number of counterparts
(whether by facsimile or otherwise) and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
agreements made and to be performed in Pennsylvania without regard to principles
of conflicts of laws.

(d) Severability. Each provision of this Agreement shall be considered
severable, and if for any reason any provision that is not essential to the
effectuation of the basic purposes of the Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable under existing or future
applicable law, such invalidity shall not impair the operation of or affect
those provisions of this Agreement that are valid. In that case, this

 

7



--------------------------------------------------------------------------------

Agreement shall be construed so as to limit any term or provision so as to make
it enforceable or valid within the requirements of any applicable law, and in
the event such term or provision cannot be so limited, this Agreement shall be
construed to omit such invalid or unenforceable provisions.

(e) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no representations, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company hereby. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter, and cannot be changed or terminated orally.

(f) Construction. As used in this Agreement, unless the context otherwise
requires (i) references to “Sections” are to sections of this Agreement,
(ii) “hereof”, “herein”, “hereunder” and comparable terms refer to this
Agreement in its entirety and not to any particular part of this Agreement,
(iii) the singular includes the plural and the masculine, feminine and neutral
gender includes the other, (iv) “including” or “includes” shall be deemed to be
followed by the phrase “without limitation”, and (v) headings of the various
Sections and subsections are for convenience of reference only and shall not be
given any effect for purposes of interpreting this Agreement.

(g) Adjustment. All numbers herein shall be adjusted if and as appropriate to
reflect any stock dividend, distribution, split, combination, consolidation or
event of a similar nature.

(h) Expenses. The Company shall pay and hold the Selling Shareholders and all
holders of Registrable Securities harmless against liability for payment of the
reasonable fees and expenses incurred with respect to enforcement of their
rights granted under this Agreement.

 

8



--------------------------------------------------------------------------------

WITNESS the undersigned have executed and delivered this Registration Rights
Agreement as of the date first above written.

 

      iGATE CORPORATION By:  

/s/ PHANEESH MURTHY

  Phaneesh Murthy   President and Chief Executive Officer       SELLING
SHAREHOLDERS       By:  

/s/ SUNIL WADHWANI

      By:  

/s/ ASHOK TRIVEDI

 

9